Name: Commission Regulation (EC) No 614/98 of 18 March 1998 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 Avis juridique important|31998R0614Commission Regulation (EC) No 614/98 of 18 March 1998 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention Official Journal L 082 , 19/03/1998 P. 0018 - 0018COMMISSION REGULATION (EC) No 614/98 of 18 March 1998 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public interventionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 6(7) thereof,Whereas Commission Regulation (EEC) No 2456/93 (3), as last amended by Regulation (EC) No 2602/97 (4), inter alia lays down detailed rules for the tendering procedure; whereas, given the dates of public holidays in May 1998, for practical reasons, the deadline for the submission of tenders should be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Notwithstanding the first sentence of Article 10 of Regulation (EEC) No 2456/93, during the period 1 April to 30 June 1998, the deadline for the submission of tenders shall be 12 noon (Brussels time) on the following days:- the second Tuesday in April,- the first and fourth Tuesdays in May,- the second and fourth Tuesdays in June.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 356, 31. 12. 1997, p. 13.(3) OJ L 225, 4. 9. 1993, p. 4.(4) OJ L 351, 23. 12. 1997, p. 20.